

	

		II

		109th CONGRESS

		1st Session

		S. 1637

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Reid (for himself,

			 Ms. Landrieu, Mr. Obama, Ms.

			 Mikulski, Mr. Kennedy,

			 Mr. Lieberman, Mr. Rockefeller, Ms.

			 Stabenow, Mr. Lautenberg,

			 Ms. Cantwell, Mr. Levin, Mr.

			 Durbin, Mr. Johnson,

			 Mr. Reed, Mr.

			 Corzine, Mr. Baucus,

			 Mr. Salazar, Mrs. Feinstein, Mrs.

			 Boxer, Mr. Dorgan, and

			 Mr. Biden) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To provide emergency relief to meet the

		  immediate needs of survivors of Hurricane Katrina for health care, housing,

		  education, and financial relief, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Katrina Emergency Relief Act of

			 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					TITLE I—Temporary Medicaid Disaster Relief

					Sec. 101. Short title; purpose.

					Sec. 102. Disaster relief period.

					Sec. 103. Temporary Medicaid coverage for Katrina

				Survivors.

					Sec. 104. Temporary disaster relief for States under

				Medicaid.

					Sec. 105. Accommodation of special needs of Katrina Survivors

				under Medicare program.

					TITLE II—Education

					Subtitle A—Support for Elementary and Secondary

				Schools

					Sec. 201. Support for elementary and secondary

				schools.

					Subtitle B—Fund for Early Childhood Care and

				Education

					Sec. 211. Fund for early childhood care and

				education.

					Subtitle C—Support for Students in Higher

				Education

					Sec. 221. Support for students in higher education.

					TITLE III—Emergency Housing Assistance

					Sec. 301. Short title.

					Sec. 302. Hurricane Katrina Emergency Assistance

				Vouchers.

					Sec. 303. Report on inventory of availability of temporary

				housing.

					Sec. 304. Appropriation of funding.

					TITLE IV—Financial Relief

					Subtitle A—Limitation on Payments

					Sec. 401. Short title.

					Sec. 402. Definitions.

					Sec. 403. Moratorium on payments.

					Subtitle B—Individual and Household Assistance

					Sec. 411. Individual and household assistance.

					Subtitle C—Unemployment Assistance

					Sec. 421. Unemployment assistance.

					Subtitle D—Tax Relief

					Sec. 431. Required exercise of authority under section 7508A

				for tax relief for victims of Hurricane Katrina.

					Sec. 432. Penalty free withdrawals from retirement plans for

				victims of Hurricane Katrina.

					Subtitle E—Hurricane Katrina Food Assistance

				Relief

					Sec. 441. Short title.

					Sec. 442. Definition of Secretary.

					Sec. 443. Food Stamp Program disaster authority.

					Sec. 444. Emergency Food Assistance Program and Section 32

				Assistance.

					Sec. 445. WIC Funding.

					Sec. 446. Report.

					Sec. 447. Regulations.

					Subtitle F—Bankruptcy Relief

					Sec. 451. Bankruptcy Relief for Victims of Hurricane

				Katrina.

					TITLE V—Administrative Matters

					Sec. 501. Period of availability of benefits.

					Sec. 502. Nondiscrimination.

				

			ITemporary Medicaid Disaster Relief

			101.Short title;

			 purpose

				(a)Short

			 titleThis title may be cited

			 as the Temporary Medicaid Disaster

			 Relief Act of 2005.

				(b)PurposeThe purpose of this title is to ensure all

			 those affected by Hurricane Katrina have access to health coverage and medical

			 care through the medicaid program and to authorize temporary changes in such

			 program to guarantee and expedite that coverage and access to care.

				102.Disaster relief

			 period

				(a)In

			 generalFor purposes of this

			 title, the term disaster relief period means the period beginning

			 on August 29, 2005, and, subject to subsection (b), ending on February 28,

			 2006.

				(b)Presidential

			 authority to extend disaster relief period

					(1)In

			 generalThe President shall

			 extend the application of section 103 and paragraphs (1) and (2) of section

			 104(a) until September 30, 2006, unless the President determines that all

			 Katrina Survivors would have sufficient access to health care without such an

			 extension. In the case of such an extension, the reference to February

			 28, 2006 in subsection (a) shall be considered to be a reference to

			 September 30, 2006.

					(2)Notice to

			 congressThe President shall

			 notify the Majority and Minority Leaders of the Senate, the Speaker of the

			 House of Representatives, the Minority Leader of the House of Representatives,

			 and the Chairs and Ranking Members of the Committee on Finance of the Senate

			 and the Committees on Energy and Commerce and Ways and Means of the House of

			 Representatives at least 30 days prior to—

						(A)extending the application of such sections;

			 or

						(B)if the President determines not to extend

			 the application of such sections, February 28, 2006.

						103.Temporary Medicaid

			 coverage for Katrina Survivors

				(a)DefinitionsIn this title:

					(1)Katrina

			 Survivor

						(A)In

			 generalThe term

			 Katrina Survivor means an individual who is described in

			 subparagraph (B) or (C).

						(B)Residents of

			 disaster localities

							(i)In

			 generalAn individual who, on

			 any day during the week preceding the declaration of a public health emergency

			 on August 29, 2005, had a residence in—

								(I)a parish in the State of Louisiana that is

			 among the parishes that the Federal Emergency Management Agency of the

			 Emergency Preparedness and Response Directorate of the Department of Homeland

			 Security declared on September 4, 2005, to be Federal Disaster Parishes;

			 or

								(II)a county in the State of Alabama or

			 Mississippi that is among the counties such Agency declared Federal Disaster

			 Counties on September 4, 2005.

								(ii)Authority to

			 rely on website posted designationsThe Secretary of Health and Human Services

			 shall post on the Internet website for the Centers for Medicare & Medicaid

			 Services a list of parishes and counties identified as Federal Disaster

			 Parishes or Counties. Any State which provides medical assistance to Katrina

			 Survivors on the basis of such posting and in accordance with this title shall

			 be held harmless if it is subsequently determined that the provision of such

			 assistance was in error.

							(C)Individuals who

			 lost employmentAn individual

			 who, on any day during the week preceding the declaration of a public health

			 emergency on August 29, 2005, had a residence in a direct impact State and lost

			 their employment since Hurricane Katrina.

						(D)ConstructionA Katrina Survivor shall be treated as

			 being from the State of residence described in subparagraph

			 (B)(i) or (C), as the case may be.

						(E)Treatment of

			 current Medicaid beneficiariesNothing in this title shall be construed as

			 preventing an individual who is otherwise entitled to medical assistance under

			 title XIX of the Social Security Act

			 from being treated as a Katrina Survivor under this title.

						(F)Treatment of

			 homeless personsFor purposes

			 of this title, in the case of an individual who was homeless on any day during

			 the week described in subparagraph (B)(i), the individual’s

			 residence shall be deemed to be the place of residence as

			 otherwise determined for such an individual under title XIX of the

			 Social Security Act.

						(2)Direct impact

			 StateThe term direct

			 impact State means the State of Louisiana, Alabama, and

			 Mississippi.

					(b)Rules for

			 providing temporary medical assistance to Katrina SurvivorsDuring the disaster relief period, any

			 State may provide medical assistance to Katrina Survivors under a State

			 medicaid plan established under title XIX of the Social Security Act in accordance with the

			 following:

					(1)Uniform

			 eligibility rules

						(A)No income,

			 resources, residency, or categorical eligibility requirementsSuch assistance shall be provided without

			 application of any income or resources test, State residency, or categorical

			 eligibility requirements.

						(B)Streamlined

			 eligibility proceduresThe

			 State shall use the following streamlined procedures in processing applications

			 and determining eligibility for medical assistance for Katrina

			 Survivors:

							(i)A common 1-page application form developed

			 by the Secretary of Health and Human Services in consultation with the National

			 Association of State Medicaid Directors. Such form shall include notice

			 regarding the penalties for making a fraudulent application under paragraph (4)

			 and shall require the applicant to assign to the State any rights of the

			 applicant (or any other person who is a Katrina Survivor and on whose behalf

			 the applicant has the legal authority to execute an assignment of such rights)

			 under any group health plan or other third-party coverage for health

			 care.

							(ii)Self-attestation by the applicant that the

			 applicant is a Katrina Survivor.

							(iii)No requirement for documentation evidencing

			 the basis on which the applicant qualifies to be a Katrina Survivor.

							(iv)Issuance of a Medicaid eligibility card to

			 an applicant who completes such application, including the self-attestation

			 required under clause (ii). Such card shall be valid during the disaster relief

			 period.

							(v)If an applicant completes the application

			 and presents it to a provider or facility participating in the State medicaid

			 plan that is qualified to make presumptive eligibility determinations under

			 such plan (which at a minimum shall consist of facilities identified in section

			 1902(a)(55) of the Social Security Act

			 (42 U.S.C. 1396a(a)(55)) and it appears to the provider that the applicant is a

			 Katrina Survivor based on the information in the application, the applicant

			 will be deemed to be a Katrina Survivor eligible for medical assistance in

			 accordance with this section, subject to paragraph (3).

							(vi)Continuous eligibility, without the need

			 for any redetermination of eligibility, for the duration of the disaster relief

			 period.

							(C)Determination

			 of eligibility for coverage after the termination of the disaster relief

			 periodIn the case of a

			 Katrina Survivor who is receiving medical assistance from a State, prior to the

			 termination of the disaster relief period, the State providing such assistance

			 shall determine whether the Katrina Survivor is eligible for continued medical

			 assistance under the State’s eligibility rules otherwise applicable under the

			 State medicaid plan. If a State determines that the individual is so eligible,

			 the State shall provide the individual with written notice of the determination

			 and provide the individual with continued coverage for such medical assistance

			 for so long as the individual remains eligible under such otherwise applicable

			 eligibility rules. If a State determines that the individual is not so

			 eligible, the State shall provide the individual with written notice of the

			 determination, including the reasons for such determination.

						(2)Scope of

			 coverage same as categorically needyThe State shall treat Katrina Survivors as

			 individuals eligible for medical assistance under the State plan under title

			 XIX of the Social Security Act on the

			 basis of section 1902(a)(10)(A)(i) of the Social

			 Security Act (42 U.S.C. 1396a(a)(10)(A)(i)), with coverage for such

			 assistance retroactive to August 29, 2005.

					(3)Verification of

			 status as a Katrina Survivor

						(A)In

			 generalThe State shall make

			 a good faith effort to verify the status of a Katrina Survivor enrolled in the

			 State Medicaid plan under the provisions of this section after the

			 determination of the eligibility of the Survivor for medical assistance under

			 such plan.

						(B)Evidence of

			 verificationA State may

			 satisfy the verification requirement under subparagraph (A) with respect to a

			 Katrina Survivor by showing that the State providing medical assistance

			 obtained information from the Social Security Administration, the Internal

			 Revenue Service, or the State Medicaid Agency for the direct impact

			 State.

						(C)Disallowance of

			 payments for failure to make good faith effortIf, with respect to the status of a Katrina

			 Survivor enrolled in a State Medicaid plan, the State fails to make the good

			 faith effort required under subparagraph (A), and the Secretary determines that

			 the individual so enrolled is not a Katrina Survivor, the Secretary shall

			 disallow all Federal payments made to the State that are directly attributable

			 to medical assistance provided or administrative costs incurred with respect to

			 the individual during the disaster relief period.

						(4)Penalty for

			 fraudulent applications

						(A)Individual

			 liable for costsIf a State,

			 as the result of verification activities conducted under paragraph (3),

			 determines after a fair hearing that an individual has knowingly made a false

			 self-attestation described in paragraph (1)(B)(ii), the State may, subject to

			 subparagraph (B), seek recovery from the individual for the full amount of the

			 cost of medical assistance provided to the individual under this

			 section.

						(B)ExceptionThe Secretary shall exempt a State from

			 seeking recovery under subparagraph (A) if the Secretary determines that it

			 would not be cost-effective for the State to do so.

						(C)Reimbursement

			 to the Federal governmentAny

			 amounts recovered by a State in accordance with this paragraph shall be

			 returned to the Federal government, except that a State’s administrative costs

			 attributable to obtaining such recovery shall be reimbursed by the Federal

			 government in accordance with section 104(a)(2).

						(5)Exemption from

			 error rate penaltiesAll

			 payments attributable to providing medical assistance to Katrina Survivors in

			 accordance with this section shall be disregarded for purposes of section

			 1903(u) of the Social Security

			 Act.

					104.Temporary disaster

			 relief for States under Medicaid

				(a)Increase in

			 Federal matching rate

					(1)100 percent

			 FMAP for medical assistanceNotwithstanding section 1905(b) of the

			 Social Security Act (42 U.S.C.

			 1396d(b)), the Federal medical assistance percentage for providing medical

			 assistance under a State medicaid plan under title XIX of such Act to Katrina

			 Survivors or, in the case of a direct impact State, to any individual who is

			 provided medical assistance under the State medicaid plan during the disaster

			 relief period, shall be 100 percent.

					(2)100 percent

			 Federal match for certain administrative costsNotwithstanding paragraph (7) of section

			 1903(a) of such Act (42 U.S.C. 1396b(a)), or any other paragraph of such

			 section, the Federal matching rate for costs directly attributable to all

			 administrative activities that relate to the enrollment of Katrina Survivors

			 under section 103 in a State medicaid plan, verification of the status of such

			 Survivors, processing of claims for payment for medical assistance provided to

			 such Survivors under such section, and recovery costs under section

			 103(b)(4)(C), shall be 100 percent. The Secretary shall issue guidance not

			 later 30 days after the date of enactment of this Act on the implementation of

			 this paragraph.

					(b)Limitation on

			 reduction of FMAP for fiscal year 2006 for any StateIf the Federal medical assistance

			 percentage (as defined in section 1905(b) of the Social Security Act) determined for a State for

			 fiscal year 2006 is less than the Federal medical assistance percentage

			 determined for the State for fiscal year 2005, the Federal medical assistance

			 percentage for the State for fiscal year 2005 shall apply to the State for

			 fiscal year 2006 only for purposes of title XIX of the

			 Social Security Act.

				(c)Temporary

			 suspension of Medicare clawback and postponement of Cut-Off of

			 Medicaid prescription drug funding in affected States

					(1)Suspension in

			 application of clawbackSection 1935(c) of the

			 Social Security Act (42 U.S.C.

			 1396u–5(c)) shall not apply, subject to paragraph (3), before January 2007 to a

			 direct impact State or to a State that experiences a significant influx of

			 Katrina Survivors.

					(2)Continuation of

			 Medicaid drug coverage for dual eligiblesSection 1935(d)(1) of such Act shall also

			 not apply, subject to paragraph (3), before January 2007 to a part D eligible

			 individual who is a Katrina Survivor.

					(3)Termination of

			 application of subsectionParagraphs (1) and (2) shall no longer

			 apply to a State or a Katrina Survivor, respectively, if the Secretary

			 determines, after consultation with the State, that enrollment of all part D

			 eligible individuals in the State under part D of title XVIII of the

			 Social Security Act who are described

			 in section 1935(c)(6)(A)(ii) of such Act can be achieved without a

			 discontinuation in prescription drug coverage for any such individual.

					(4)DefinitionFor purposes of this subsection, the term

			 State that experiences a significant influx of Katrina Survivors

			 means those States, including Arkansas, Florida, Oklahoma, and Texas, that the

			 Secretary of Health and Human Services identifies as having a significant

			 in-migration of Katrina Survivors.

					105.Accommodation of

			 special needs of Katrina Survivors under Medicare program

				(a)Exclusion of

			 Disaster Relief Period in Computing Part B

			 Late Enrollment PenaltyIn

			 applying the first sentence of section 1839(b) of the

			 Social Security Act (42 U.S.C.

			 1395r(b)) in the case of a Katrina Survivor, there shall not be taken into

			 account any month any part of which is within the disaster relief period or

			 within the 2-month period following the end of such disaster relief

			 period.

				(b)Part

			 D

					(1)Extension of

			 initial enrollment periodIn

			 the case of a Katrina Survivor, the initial enrollment period under section

			 1860D–1(b)(2) of the Social Security

			 Act (42 U.S.C. 1395w–101(b)(2)) shall in no case end before May 15,

			 2007.

					(2)Flexibility in

			 documentation for low-income subsidiesFor purposes of carrying out section

			 1860D–14 of the Social Security Act

			 (42 U.S.C. 1395w–114), with respect to Katrina Survivors, the Secretary of

			 Health and Human Services shall establish documentation rules for Katrina

			 Survivors which take into account the loss and unavailability of documents due

			 to Hurricane Katrina.

					IIEducation

			ASupport for Elementary and Secondary

			 Schools

				201.Support for

			 elementary and secondary schools

					(a)PurposeIt is the purpose of this section—

						(1)to provide assistance to eligible local

			 educational agencies experiencing large increases in student enrollment due to

			 Hurricane Katrina;

						(2)to facilitate the enrollment of students

			 impacted by Hurricane Katrina into elementary schools and secondary schools

			 served by such agencies; and

						(3)to provide high quality instruction to such

			 students.

						(b)Grants

			 authorized

						(1)In

			 generalThe Secretary of

			 Education shall award grants to eligible local educational agencies.

						(2)Eligible local

			 educational agencies

							(A)Child

			 countEach State that has a

			 large influx of displaced students due to Hurricane Katrina, as determined by

			 the Secretary of Education, shall set a child count date for local educational

			 agencies in the State that have a large influx of such students, as determined

			 by the State, for the purpose of determining the total number of such students

			 in each such agency.

							(B)DefinitionIn this section, the term eligible

			 local educational agency means a local educational agency—

								(i)that serves, as determined in accordance

			 with the child count described in subparagraph (A), not less than 50 displaced

			 students due to Hurricane Katrina; or

								(ii)that serves an elementary school or

			 secondary school in which not less than 3 percent of the students enrolled at

			 the school are displaced students due to Hurricane Katrina, as determined in

			 accordance with the child count described in subparagraph (A).

								(3)Grant

			 amountAn eligible local

			 educational agency that receives a grant under this section shall receive a

			 grant amount that is equal to $2,500 multiplied by the number of students who

			 enroll in elementary schools and secondary schools served by such agency

			 because the students are displaced due to Hurricane Katrina.

						(c)ApplicationEach eligible local educational agency

			 desiring a grant under this section shall prepare and submit an application to

			 the Secretary of Education that contains—

						(1)an assurance that the educational programs,

			 services, and activities proposed under this section will be administered by or

			 under the supervision of the agency;

						(2)an assurance that the agency will

			 coordinate the use of funds received under this section with other funds

			 received by the agency under the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6301 et seq.) and with programs described under such Act;

						(3)an assurance that funds will be

			 used—

							(A)to improve instruction to students who

			 enroll in elementary schools and secondary schools served by such agency

			 because the students are displaced due to Hurricane Katrina; and

							(B)to facilitate such students' transition

			 into schools served by the agency; and

							(4)such other information and assurances as

			 the Secretary may reasonably require.

						(d)Use of

			 fundsEach eligible local

			 educational agency that receives a grant under this section shall use the grant

			 funds to enhance instructional opportunities for students who enroll in

			 elementary schools and secondary schools served by such agency because the

			 students are displaced due to Hurricane Katrina, which may include—

						(1)basic instructional services for such

			 students, including tutoring, mentoring, or academic counseling;

						(2)salaries of personnel, including teacher

			 aides, to provide instructional services to such students;

						(3)identification and acquisition of

			 curricular material, including the costs of providing additional classroom

			 supplies, overhead costs, costs of construction, acquisition or rental of

			 space, costs of transportation, or such other costs as are directly

			 attributable to such instructional services for such students;

						(4)health services (including mental health

			 services), meals, and clothing; and

						(5)such other activities, related to the

			 purpose of this section, as the Secretary of Education may authorize.

						BFund for Early Childhood Care and

			 Education

				211.Fund for early

			 childhood care and education

					(a)PurposeIt is the purpose of this section—

						(1)to provide assistance to local communities

			 experiencing large influxes of preschool-aged children displaced by Hurricane

			 Katrina; and

						(2)to facilitate placement of such children in

			 early childhood education programs.

						(b)Early childhood

			 education programsIn this

			 section, the term early childhood education program means a Head

			 Start program or an Early Head Start program carried out under the Head Start

			 Act (42 U.S.C. 9831 et seq.), a State licensed or regulated child care program

			 or school, or a State prekindergarten program that serves children from birth

			 through kindergarten.

					(c)Grants and

			 subgrants authorized

						(1)GrantsThe Secretary of Health and Human Services

			 shall award grants to States demonstrating large influxes of children and

			 families displaced due to Hurricane Katrina.

						(2)Subgrants

							(A)In

			 generalA State receiving a

			 grant under paragraph (1) shall award subgrants to affected local communities

			 in the State to facilitate placement of displaced children in existing early

			 childhood education programs.

							(B)Affected local

			 communitiesIn this

			 paragraph, the term affected local community means a local

			 community in a State described in subparagraph (A) in which—

								(i)there are not less than 200 pre-school aged

			 children who are displaced due to Hurricane Katrina; or

								(ii)there is a significant percentage of the

			 total number of children participating in early childhood education programs in

			 the community who are children who are in the community because the children

			 are displaced due to Hurricane Katrina, as determined by the Secretary of

			 Health and Human Services.

								(d)ApplicationsEach State that desires to receive a grant

			 under this section shall prepare and submit an application to the Secretary of

			 Health and Human Services that contains—

						(1)a description of the collaborative planning

			 process between the State agency responsible for pre-kindergarten, State child

			 care administrator, and Head Start Collaboration Director to facilitate the

			 placement of children who are displaced due to Hurricane Katrina in early

			 childhood education programs;

						(2)assurances that funds received under this

			 section will be used for the purpose described in subsection (a);

						(3)a plan to coordinate funds received under

			 this section with existing resources available to the early childhood education

			 programs for similar purposes; and

						(4)such other information and assurances as

			 the Secretary of Health and Human Services may reasonably require.

						(e)Use of subgrant

			 funds

						(1)In

			 generalEach affected local

			 community receiving a subgrant under this section shall use the subgrant funds

			 only for—

							(A)costs associated with accommodating the

			 influx of displaced children, including acquisition or rental of space;

							(B)costs associated with providing services to

			 displaced children, including related services such as nutrition and

			 acquisition of related materials; and

							(C)costs associated with hiring additional

			 personnel, including teacher aides or personnel working with families of

			 children.

							(2)Income and

			 documentation waiverThe

			 Secretary of Health and Human Services shall waive requirements of income

			 eligibility and documentation for children displaced by Hurricane Katrina who

			 participate in Head Start programs and Early Head Start programs funded by

			 subgrants awarded pursuant to this section.

						CSupport for Students in Higher

			 Education

				221.Support for students

			 in higher education

					(a)Students in

			 school

						(1)No questions

			 asked policyThe Secretary of

			 Education shall authorize an institution of higher education to waive Federal

			 financial aid requirements, as determined appropriate by the Secretary of

			 Education, with respect to a student at such institution who enrolls in such

			 institution because such student was impacted by Hurricane Katrina.

						(2)Campus-based

			 aid

							(A)SEOG

								(i)In

			 general

									(I)AuthorizationFrom funds appropriated pursuant to

			 subclause (II), the Secretary of Education shall carry out a program of making

			 payments to institutions of higher education to enable such institutions to

			 award Federal supplemental educational opportunity grants under subpart 3 of

			 part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et

			 seq.) to students enrolled at such institutions who are eligible to receive a

			 grant under such subpart and who enrolled at such institutions because the

			 students are displaced due to Hurricane Katrina, as determined by the

			 Secretary.

									(II)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out subclause (I) such sums as may be

			 necessary.

									(ii)Waiver of

			 nonfederal shareNotwithstanding subpart 3 of part A of

			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq.), the

			 Federal share of awards made pursuant to this subparagraph shall be equal to

			 100 percent.

								(B)Work-study

			 programs

								(i)In

			 general

									(I)AuthorizationFrom funds appropriated pursuant to

			 subclause (II), the Secretary of Education shall carry out a program of

			 awarding grants to institutions of higher education to enable such institutions

			 to carry out work-study programs under part C of title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 2751 et seq.) for students enrolled at such

			 institutions who are eligible to participate in work-study programs under such

			 part and who enrolled at such institutions because the students are displaced

			 due to Hurricane Katrina, as determined by the Secretary.

									(II)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out subclause (I) such sums as may be

			 necessary.

									(ii)Waiver of

			 nonfederal shareNotwithstanding part C of title IV of the

			 Higher Education Act of 1965 (20 U.S.C. 2751 et seq.), the Federal share of the

			 compensation of students made pursuant to this subparagraph shall be equal to

			 100 percent.

								(b)Help for

			 individuals with student loans

						(1)DefinitionsIn this subsection:

							(A)Eligible

			 borrowerThe term

			 eligible borrower means an individual who has lost the

			 individual's job due to the impact of Hurricane Katrina, as determined by the

			 Secretary of Education.

							(B)Eligible

			 loanIn this subsection, the

			 term eligible loan means a student loan of an eligible borrower

			 made, insured, or guaranteed under title IV of the Higher Education Act of 1965

			 (20 U.S.C. 1070 et seq.).

							(2)Grace

			 periodThe Secretary of

			 Education shall carry out a program in which the Secretary enters into an

			 agreement with the holder of an eligible loan in which, for a 6 month period,

			 periodic installments of principal are not paid but interest shall accrue and

			 be paid by the Secretary on such loan.

						(3)Period not to

			 count against economic hardship periods provided in higher education act of

			 1965Notwithstanding any

			 provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the

			 6-month grace period provided in paragraph (2) for an eligible borrower shall

			 not count as part of the 3-year economic hardship periods provided in sections

			 427(a)(2)(C)(iii), 428(b)(1)(M)(iii), 455(f)(2)(C), and 464(c)(2)(A)(iii) of

			 the Higher Education Act of 1965 (20 U.S.C. 1077(a)(2)(C)(iii),

			 1078(b)(1)(M)(iii), 1087e(f)(2)(C), and 1087dd(c)(2)(A)(iii)).

						IIIEmergency Housing

			 Assistance

			301.Short titleThis title may be cited as the

			 Helping to House the Victims of

			 Hurricane Katrina Act of 2005.

			302.Hurricane Katrina

			 Emergency Assistance VouchersSection 8(o) of the United States Housing

			 Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the

			 following:

				

					(20)Hurricane

				Katrina Emergency Assistance Vouchers

						(A)In

				generalSubject to section

				501 of the Katrina Emergency Relief Act of

				2005, during the 6-month period beginning on the date of

				enactment of the Katrina Emergency Relief Act

				of 2005, the Secretary shall provide temporary rental assistance

				to any individual or family, if—

							(i)the individual or family resides, or

				resided on August 29, 2005, in any area that is subject to a declaration by the

				President of a major disaster or emergency under the Robert T. Stafford

				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in

				connection with Hurricane Katrina; and

							(ii)the residence of the individual or family

				became uninhabitable or inaccessible as result of that major disaster or

				emergency.

							(B)RegulationsNot later than 30 days after the date of

				enactment of the Katrina Emergency Relief Act

				of 2005, the Secretary shall issue final rules to establish the

				procedures applicable to the issuance of assistance under subparagraph

				(A).

						(C)NoticeThe Secretary, in consultation with the

				Director of the Federal Emergency Management Agency and such other agencies as

				the Secretary determines appropriate, shall establish procedures for providing

				notice of the availability of assistance under this paragraph to individuals or

				families that may be eligible for such assistance.

						(D)Authority to

				contract with PHA's and othersThe Secretary may contract with any State

				or local government agency or public housing agency, or in consultation with

				any State or local government agency, with any other entity, to ensure that

				assistance payments under this paragraph are provided in an efficient and

				expeditious manner.

						(E)Waiver of

				eligibility requirementsIn

				providing assistance under this paragraph, the Secretary shall waive the

				requirements under—

							(i)paragraph (2), relating to tenant

				contributions towards rent, except that any such waiver shall expire on an

				individual's return to work;

							(ii)paragraph (4), relating to the eligibility

				of individuals to receive assistance;

							(iii)subsection (k) and paragraph (5) of this

				subsection, relating to verification of income;

							(iv)paragraph (7)(A), relating to the

				requirement that leases shall be for a term of 1 year;

							(v)paragraph (8), relating to initial

				inspection of housing units by a public housing agency; and

							(vi)subsection (r)(1)(B), relating to

				restrictions on portability.

							(F)Use of

				fundsNotwithstanding any

				other provision of law, funds available for assistance under this

				paragraph—

							(i)shall be made available by the Secretary to

				individuals to cover the cost of—

								(I)rent;

								(II)security and utility deposits;

								(III)relocation expenses, including expenses

				incurred in relocating back to the major disaster area when such relocation is

				permitted; and

								(IV)such additional expenses as the Secretary

				determines necessary; and

								(ii)shall be used by the Secretary—

								(I)for payments to public housing agencies,

				State or local government agencies, or other voucher administrators for

				vouchers used to assist individuals or families affected by the major disaster

				or emergency described in this paragraph up to their authorized level of

				vouchers, if any such vouchers are not otherwise funded; and

								(II)to provide operating subsidies to public

				housing agencies for public housing units provided to individuals or families

				affected by the major disaster or emergency described in this paragraph, if

				such a subsidy was not previously provided for those units.

								(G)Payment

				standardFor purposes of this

				paragraph, the payment standard for each size of dwelling unit in a market area

				may not exceed 150 percent, or higher if the Secretary approves of such

				increase, of the fair market rental established under subsection (c) for the

				same size dwelling unit in the same market area, and shall be not less than 90

				percent of that fair market rental.

						(H)NondiscriminationIn selecting individuals or families for

				tenancy, a landlord or owner may not exclude or penalize an individual or

				family solely because any portion of the rental payment of that individual or

				family is provided under this paragraph.

						(21)Assistance for

				current voucher recipients affected by Hurricane Katrina

						(A)In

				generalThe Secretary shall

				waive any of the requirements described in clauses (i) through (vi) of

				paragraph (20)(E) for any individual or family receiving assistance under this

				section on August 29, 2005, if—

							(i)the individual or family resides, or

				resided on August 29, 2005, in any area that is subject to a declaration by the

				President of a major disaster or emergency under the Robert T. Stafford

				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in

				connection with Hurricane Katrina; and

							(ii)the residence of the individual or family

				became uninhabitable or inaccessible as result of that major disaster or

				emergency.

							(B)Additional uses

				of fundsNotwithstanding any

				other provision of law, the Secretary shall provide, as the Secretary

				determines appropriate, supplemental assistance to an individual or family

				receiving assistance under this section on August 29, 2005, and meeting the

				requirements described in subparagraph (A), to assist the individual or family

				with the additional costs of relocating to new housing, including to

				cover—

							(i)the additional cost of rent and

				utilities;

							(ii)security and utility deposits;

							(iii)relocation expenses, including expenses

				incurred in relocating back to the major disaster area when such relocation is

				permitted; and

							(iv)such additional expenses as the Secretary

				determines necessary.

							(C)Payment

				standardFor purposes of this

				paragraph, the payment standard for each size of dwelling unit in a market area

				may not exceed 150 percent, or higher if the Secretary approves of such

				increase, of the fair market rental established under subsection (c) for the

				same size dwelling unit in the same market area, and shall be not less than 90

				percent of that fair market rental.

						(D)NondiscriminationA landlord or owner may not exclude or

				penalize an individual or family solely because that individual or family is

				eligible for any waivers or benefits provided under this paragraph.

						(22)Authority of

				the Secretary to directly administer vouchers when PHA's are unable to do

				soIf the Secretary

				determines that a public housing agency is unable to implement the provisions

				of this subsection due to the effects of Hurricane Katrina, the Secretary

				may—

						(A)directly administer any voucher program

				described in paragraphs (1) through (20); and

						(B)perform the functions assigned to a public

				housing agency by this

				subsection.

						.

			303.Report on inventory

			 of availability of temporary housingNot later than 10 days after the date of

			 enactment of this Act, the Secretary of Defense, the Administrator of the

			 General Services Administration, the Secretary of Agriculture, and such other

			 agency heads as the Secretary determines appropriate, shall compile and report

			 to the Secretary an inventory of Federal civilian and defense facilities that

			 can be used—

				(1)to provide emergency housing; or

				(2)as locations for the construction or

			 deployment of temporary housing units.

				304.Appropriation of

			 funding

				(a)In

			 generalThere are authorized

			 to be appropriated and are appropriated $3,500,000,000 to provide assistance

			 under this title.

				(b)Emergency

			 designationThe amount

			 appropriated under subsection (a) is designated as an emergency requirement

			 pursuant to section 402 of H. Con. Res. 95 (109th Congress).

				IVFinancial Relief

			ALimitation on Payments

				401.Short titleThis subtitle may be cited as the

			 Hurricane Emergency Limitation on

			 Payments (HELP) Act of 2005.

				402.DefinitionsIn this subtitle:

					(1)DisasterThe term Disaster means the

			 major disasters declared by the President on August 29, 2005, relating to

			 damage caused by Hurricane Katrina.

					(2)Injured

			 personThe term injured

			 person means any individual or entity that suffers harm resulting from

			 the Disaster that makes the individual or entity eligible to receive, and the

			 individual or entity submits an application in good faith to receive—

						(A)housing assistance under section 408(b) of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5174(b));

						(B)financial assistance to address other needs

			 under section 408(e) of that Act (42 U.S.C. 5174(e));

						(C)unemployment assistance under section 410

			 of that Act (42 U.S.C. 5177) (as amended by subtitle C);

						(D)a disaster loan under section 7(b) of the

			 Small Business Act (15 U.S.C. 636(b)); or

						(E)an emergency loan made under subtitle C of

			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1961 et seq.).

						403.Moratorium on

			 payments

					(a)In

			 generalExcept as otherwise

			 provided in this subtitle, no injured person shall be subject to a penalty or a

			 requirement to pay interest for a failure of the injured person, as a result of

			 the Disaster, to make timely payment of a financial obligation for any loan

			 made, subsidized, or guaranteed by the United States.

					(b)Applicability

			 to loansThe moratorium under

			 subsection (a) shall not apply to any loan made to or assumed by an injured

			 person on or after August 29, 2005.

					(c)Period of

			 effectivenessThe moratorium

			 under subsection (a) shall apply in accordance with section 501 to the failure

			 of an injured person to make timely payments.

					(d)EligibilityIf a Federal agency responsible for

			 administering a benefit program referred to in section 402(b) determines that

			 an individual or entity that has applied to receive a benefit under the program

			 is not eligible to receive the benefit, the individual or entity, for purposes

			 of the moratorium under subsection (a), shall cease to be considered an injured

			 person as of the date on which the individual or entity receives notice of the

			 determination of the Federal agency.

					(e)Federal

			 responsibilityIn the case of

			 a moratorium on payments on a loan subsidized or guaranteed by the United

			 States, nothing in this section excuses the United States from any liability of

			 the United States to the lender under the terms of the agreement between the

			 United States and the lender.

					(f)Effect of other

			 lawThe moratorium under

			 subsection (a) shall apply to an injured person only if, and to the extent

			 that, the injured person is not excused from, or eligible to be excused from,

			 the obligation under other applicable law.

					BIndividual and Household Assistance

				411.Individual and household assistance

					(a)Maximum

			 amountsNotwithstanding

			 section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5174), in providing assistance to individuals and households

			 affected by Hurricane Katrina, the President may waive the limitation on total

			 assistance under subsection (h) of that section.

					(b)Mortgage and

			 rental assistance

						(1)In

			 generalDuring the 18-month

			 period beginning on the date of enactment of this Act, the President may

			 provide assistance in the form of mortgage or rental payments for persons

			 described in paragraph (2).

						(2)Eligible

			 personsAssistance under

			 paragraph (1) may be provided to any individual or household that—

							(A)resided on August 29, 2005, in an area that

			 is subject to a declaration by the President of a major disaster under the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121

			 et seq.) in connection with Hurricane Katrina; and

							(B)as a result of financial hardship caused by

			 a major disaster described in subparagraph (A), is subject to dispossession or

			 eviction from a residence due to foreclosure of a mortgage or lien or

			 termination of a lease entered into before the date on which the major disaster

			 is declared.

							(c)Types of

			 housing assistanceNo

			 limitation relating to the maximum amount of assistance under paragraph (2) or

			 (3) of section 408(c) of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5174(c)) shall apply with respect to major disaster

			 FEMA-1603-DR-Louisiana, FEMA-1604-DR-Mississippi, or

			 FEMA-1605-DR-Alabama.

					(d)Financial

			 assistance to address other needsNotwithstanding section 408(g)(2) of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5174(g)(2)), in the case of financial assistance provided under subsection (e)

			 of that section to any individual or household in response to a major disaster

			 referred to in subsection (c), the Federal share shall be 100 percent.

					CUnemployment Assistance

				421.Unemployment assistance

					Section 410 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177) is amended by

			 striking the section heading and all that follows through the end of subsection

			 (a) and inserting the following:

						

							410.Unemployment

				assistance

								(a)Provision of

				unemployment assistance

									(1)Assistance

										(A)In

				generalThe President shall

				provide to any individual unemployed as a result of a major disaster such

				benefit assistance as the President determines to be appropriate.

										(B)Location of

				employmentAn individual that

				is unemployed as a result of a major disaster as determined under subparagraph

				(A) may receive assistance under this subsection regardless of whether the

				individual was employed at a location within the declared disaster area.

										(C)Reason for

				unemploymentFor purposes of

				this subsection, an individual who is unemployed because a loss of business

				resulting from a major disaster contributed importantly to the employer’s

				decision to reduce or terminate employment shall be considered to be an

				individual unemployed as a result of a major disaster.

										(D)EligibilityAn individual shall be eligible to receive

				assistance under this subsection regardless of whether the individual is

				eligible to receive, or has exhausted eligibility for, State unemployment

				compensation.

										(2)AvailabilityAssistance provided to an unemployed

				individual under paragraph (1) shall be available as long as the unemployment

				of the individual caused by the major disaster continues, or until the

				individual is reemployed in at least a comparable position, but not longer than

				52 weeks after the date on which the unemployed individual first receives

				assistance.

									(3)Maximum and

				minimum weekly amountsThe

				amount of assistance provided to an unemployed individual under this subsection

				for each week of unemployment shall be—

										(A)unless the amount is less than the amount

				described in subparagraph (B), not more than the maximum weekly amount

				authorized under the unemployment compensation law of the State in which the

				disaster occurred; and

										(B)not less than the national average weekly

				unemployment benefit provided to an individual as of the date of the major

				disaster for which unemployment assistance is provided.

										(4)Period for

				applicationThe President

				shall accept applications for assistance under this subsection for—

										(A)the 90-day period beginning on the date on

				which the applicable major disaster is declared; or

										(B)such longer period as may be established by

				the President.

										(5)Cooperation

				with StatesThe President

				shall provide assistance under this subsection through agreements with States

				that, in the judgment of the President, have an adequate system for

				administering the assistance through existing State

				agencies.

									.

					DTax Relief

				431.Required exercise of

			 authority under section 7508A for tax relief for victims of Hurricane

			 KatrinaIn the case of any

			 taxpayer determined by the Secretary of the Treasury to be affected by the

			 Presidentially declared disaster relating to Hurricane Katrina, the Secretary

			 of the Treasury shall specify a period under section 7508A of the Internal

			 Revenue Code of 1986 of not less than 6 months beginning on August 29, 2005,

			 that may be disregarded with respect to all of the acts described in section

			 7508(a)(1) of such Code.

				432.Penalty free

			 withdrawals from retirement plans for victims of Hurricane Katrina

					(a)Exclusion from

			 income of certain distributions which are repaidSection 72 of the Internal Revenue Code of

			 1986 (relating to individual retirement accounts) is amended by redesignating

			 subsection (x) as subsection (y) and by inserting after subsection (w) the

			 following new subsection:

						

							(x)Repayable

				distributions from qualified retirement plans for victims of Hurricane

				Katrina

								(1)In

				generalNotwithstanding any

				other provision of this section, gross income shall not include any qualified

				distribution.

								(2)Repayment

				requirement

									(A)Addition to

				taxIf the required

				recontributions made by the taxpayer during the repayment period are less than

				the qualified distribution, the tax imposed by this chapter for the last

				taxable year in the repayment period shall be increased by the amount

				determined under subparagraph (B).

									(B)Determination

				of amountThe amount

				determined under this subparagraph shall be an amount which bears the same

				ratio to the tax benefit amount as—

										(i)the excess (if any) of the qualified

				distribution over required recontributions made during the repayment period,

				bears to

										(ii)the qualified distribution.

										(C)Repayment

				periodFor purposes of this

				subsection, the term repayment period means, with respect to any

				qualified distribution, the 5-taxable year period beginning after the taxable

				year in which such distribution is received.

									(D)Tax benefit

				amountFor purposes of this

				subsection, the term tax benefit amount means, with respect to any

				qualified distribution, the aggregate reduction in the tax imposed by this

				chapter for the taxable year in which such distribution is received by reason

				of the exclusion under paragraph (1).

									(3)Qualified

				distributionFor purposes of

				this subsection, the term qualified distribution means any

				distribution to an individual who has a principal place of abode within the

				area designated as a disaster area by the President under the Robert T.

				Stafford Disaster Relief and Emergency Assistance Act in connection with

				Hurricane Katrina—

									(A)if such distribution is made during the

				6-month period beginning on the date such declaration is made, and

									(B)to the extent such distribution does not

				exceed the excess of—

										(i)the amount of expenses incurred as a result

				of such disaster, over

										(ii)the amount of such expenses which are

				compensated for by insurance or otherwise.

										(4)Recontribution

				of qualified distributions

									(A)In

				generalIf an individual

				received a qualified distribution, such individual shall make required

				recontributions in the manner provided in this paragraph to an individual

				retirement plan maintained for the benefit of such individual.

									(B)Method of

				making recontributionAny

				required recontribution—

										(i)shall be made during the repayment period

				for the qualified distribution,

										(ii)shall not exceed the qualified distribution

				reduced by any prior recontribution under this paragraph with respect to such

				distribution, and

										(iii)shall be made by making a payment in cash

				to the qualified retirement plan from which the qualified distribution was

				made.

										An individual making a required

				recontribution under this paragraph shall designate (in the manner prescribed

				by the Secretary) such contribution as a required recontribution under this

				paragraph and shall specify the qualified distribution with respect to which

				such recontribution is being made.(C)Treatment of

				contributionFor purposes of

				this title, any required recontribution under this paragraph shall not be taken

				into account for purposes of any limitation on contributions to a qualified

				retirement plan (as so defined).

									(5)Other special

				rules

									(A)Basis rules not

				affectedThe tax treatment

				under this chapter of any distribution (other than a qualified distribution)

				shall be determined as if this subsection had not been enacted.

									(B)Aggregation

				ruleFor purposes of this

				subsection, all qualified distributions received by an individual during a

				taxable year shall be treated as a single

				distribution.

									.

					(b)Effective

			 dateThe amendments made by

			 this section shall apply to distributions received after the date of the

			 enactment of this Act, in taxable years ending after such date.

					EHurricane Katrina Food

			 Assistance Relief

				441.Short titleThis subtitle may be cited as the

			 Hurricane Katrina Food Assistance

			 Relief Act of 2005.

				442.Definition of SecretaryIn this subtitle, the term

			 Secretary means the Secretary of Agriculture.

				443.Food Stamp Program disaster authority

					(a)In

			 generalSection 5(h) of the

			 Food Stamp Act of 1977 (7 U.S.C. 2014(h)) is amended by adding at the end the

			 following:

						

							(4)Response to Hurricane

				Katrina

								(A)DefinitionsIn this paragraph:

									(i)Affected area

										(I)In

				generalThe term

				affected area means an area of a State that the Secretary

				determines was affected by Hurricane Katrina or a related condition.

										(II)InclusionThe term affected area

				includes any area that, as a result of Hurricane Katrina or a related

				condition, was covered by—

											(aa)a

				natural disaster declaration under section 321(a) of the

				Consolidated Farm and Rural Development

				Act (7 U.S.C. 1961(a)); or

											(bb)a

				major disaster or emergency designation under the Robert T. Stafford Disaster

				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).

											(ii)Affected household

										(I)In

				generalThe term

				affected household means a household—

											(aa)in an affected area;

											(bb)in which a member worked immediately prior

				to August 29, 2005, in an affected area; or

											(cc)that was displaced as a result of Hurricane

				Katrina or a related condition to other areas of the same or another

				State.

											(II)InclusionThe term affected household

				includes a household containing 1 or more individuals that were displaced as a

				result of Hurricane Katrina or a related condition, as determined by the

				Secretary.

										(iii)Disaster recovery

				period

										(I)In

				generalThe term

				disaster recovery period means the period of 180 days beginning on

				the date of enactment of this paragraph.

										(II)ExtensionThe disaster recovery period shall be

				extended for another 180 days unless the President determines that the

				extension is not necessary to fully meet the needs of affected

				households.

										(B)Disaster recovery

				periodDuring the disaster

				recovery period—

									(i)clauses (iv) and (v) of subsection

				(g)(2)(B), subsections (d) and (o) of section 6, and section 8(c)(1) shall not

				apply to affected households;

									(ii)the application of an affected household

				shall be processed under the procedures established under section

				11(e)(9);

									(iii)at the option of the State agency, the

				State agency may increase the value to the affected household of the thrifty

				food plan determined under section 3(o) by 6 percent when calculating the value

				of the allotment for an affected household under section 8(a), in lieu of

				making the adjustment otherwise required by clause (iv);

									(iv)except in the case of a household to which

				clause (iii) applies, the State agency shall calculate the income of an

				affected household using a standard deduction of $323 in lieu of the deduction

				provided under subsection (e)(1);

									(v)the Secretary shall pay each State agency

				an amount equal to 100 percent of administrative costs allowable under section

				16(a) related to serving affected households in lieu of the payments section

				16(a) would otherwise require for those costs;

									(vi)an affected household shall be considered

				to meet the requirements of subsection (c)(2) if the income of the affected

				household, as calculated under subsection (c)(2), does not exceed the level

				permitted under subsection (c)(1) by more than 50 percent;

									(vii)any funds designated for rebuilding or

				relocation (including payments from Federal, State, or local governments,

				charitable organizations, employers, or insurance companies) shall be excluded

				from consideration under subsection (g) in determining the eligibility of an

				affected household; and

									(viii)an affected household may not be considered

				to customarily purchase food and prepare meals together with other individuals

				if the affected household did not customarily purchase food and prepare meals

				for home consumption with those individuals immediately prior to August 29,

				2005.

									(C)Duplicate participation

									(i)In generalThe Secretary shall take such actions as

				are prudent and reasonable under the circumstances to identify affected

				households that are participating in more than 1 State and to terminate the

				duplicate participation of those households.

									(ii)No action takenExcept in the case of deliberate

				falsehoods, no action may be taken against any affected household relating to

				any duplicate participation during the disaster recovery period that takes

				place prior to termination under clause (i).

									(D)Claims relating to

				benefitsExcept in the case

				of intentional program violations as determined under section 6(b), no claim

				may be established under section 13(b) relating to benefits issued under this

				subsection.

								(E)Payment error rateFor purposes of determining the payment

				error rate of a State agency under section 16(c), the Secretary shall disregard

				any errors resulting from the application of this paragraph to an affected

				household during the disaster recovery period.

								(F)Savings clauseThis paragraph shall not apply in any area

				of a State to the extent that there is in effect in the area an emergency food

				stamp plan approved by the Secretary that is more generous than the assistance

				provided under this

				paragraph.

								.

					(b)Program

			 information activities

						(1)In

			 generalFrom funds otherwise

			 appropriated for the food stamp program established under the

			 Food Stamp Act of 1977

			 (7 U.S.C.

			 2011 et seq.), the Secretary may use not more than $5,000,000

			 for the period of fiscal year 2005 through 2006 to enter into contracts with

			 nonprofit organizations to provide affected households (as defined in section

			 5(h)(4)(A)(i) of the Food Stamp Act of 1977 (as added by subsection (a)) with

			 information about and assistance in completing the application process for any

			 food assistance programs for which the Secretary provides funds or

			 commodities.

						(2)Expediting

			 provisionsNotwithstanding

			 any other provision of law, the Secretary shall not be required—

							(A)to provide public notice of the

			 availability of funds described in paragraph (1); or

							(B)to accept competitive bids for contracts

			 under this subsection.

							444.Emergency Food Assistance Program and Section

			 32 Assistance

					(a)Definition of

			 eligible recipientIn this

			 section, the term eligible recipient means an individual or

			 household that, as determined by the Secretary in consultation with the

			 Secretary of Homeland Security—

						(1)is a victim of Hurricane Katrina or a

			 related condition;

						(2)has been displaced by Hurricane Katrina or

			 a related condition; or

						(3)is temporarily housing 1 or more

			 individuals displaced by Hurricane Katrina or a related condition.

						(b)Assistance

						(1)In

			 generalIn addition to funds

			 already obligated to carry out the emergency food assistance program

			 established under the Emergency Food

			 Assistance Act of 1983 (7 U.S.C. 7501 et

			 seq.), the Secretary, in consultation with the Secretary of Homeland Security,

			 shall use not more than $200,000,000 of funds made available under that Act to

			 provide a variety of food to eligible recipient agencies for providing food

			 assistance to eligible recipients, including—

							(A)special supplemental foods for pregnant

			 women and infants or for other individuals with special needs;

							(B)infant formula;

							(C)bottled water; and

							(D)fruit juices.

							(2)Use of

			 fundsFunds made available

			 under paragraph (1) may be used to provide commodities in accordance

			 with—

							(A)section 27 of the Food Stamp Act of 1977 (7

			 U.S.C. 2036);

							(B)section 203A of the

			 Emergency Food Assistance Act of 1983 (7

			 U.S.C. 7504); and

							(C)section 204 of the Emergency Food

			 Assistance Act of 1983 (7 U.S.C. 7508).

							(c)Section 32

			 fundingIn addition to funds

			 obligated for fiscal years 2005 and 2006 under section 32 of the Act of August

			 24, 1935 (7 U.S.C.

			 612c), the Secretary shall use not more than $200,000,000 of

			 funds made available under that section to provide food assistance to eligible

			 recipients, including food described in subparagraphs (A) through (D) of

			 subsection (b)(1).

					445.WIC Funding

					(a)In

			 generalIn addition to other

			 funds made available to the Secretary for fiscal year 2005 or 2006 to carry out

			 the special supplemental nutrition program for women, infants, and children

			 established by section

			 17 of the Child Nutrition Act

			 of 1966 (42 U.S.C. 1786), there is

			 authorized to be appropriated $200,000,000, to remain available until September

			 30, 2007.

					(b)Emergency

			 designationThe amounts made

			 available by the transfer of funds in or pursuant to subsection (a) are

			 designated as an emergency requirement pursuant to section 402 of H. Con. Res.

			 95 (109th Congress).

					(c)Allocation of

			 fundsNotwithstanding section

			 17(i) of the Child Nutrition Act of

			 1966 (42

			 U.S.C. 1786(i)), the Secretary may allocate funds made

			 available under subsection (a) as the Secretary determines to be necessary to

			 provide assistance to women, infants, and children who, as determined by the

			 Secretary in consultation with the Secretary of Homeland Security—

						(1)are victims of Hurricane Katrina or a

			 related condition; or

						(2)have been displaced by Hurricane Katrina or

			 a related condition.

						446.ReportNot later than 180 days after the date of

			 enactment of this Act, the Secretary, in consultation with the Secretary of

			 Homeland Security, shall submit to the Committee on Agriculture of the House of

			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of

			 the Senate a report that—

					(1)describes whether additional funding or

			 authority is needed to continue to address the food needs of eligible

			 recipients; and

					(2)includes any determination by the President

			 under section 5(h)(4)(A)(iii)(II) of the Food Stamp Act of 1977 (as added by

			 section _03(a)) that an extension of the disaster recovery period is not

			 necessary to fully meet the needs of affected households.

					447.Regulations

					(a)In

			 generalThe Secretary may

			 promulgate such regulations as are necessary to implement this subtitle.

					(b)ProcedureThe promulgation of the regulations and

			 administration of this subtitle shall be made without regard to—

						(1)the notice and comment provisions of

			 section 553 of title 5, United States Code;

						(2)the Statement of Policy of the Secretary of

			 Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices

			 of proposed rulemaking and public participation in rulemaking; and

						(3)chapter 35 of title 44, United States Code

			 (commonly known as the Paperwork Reduction Act).

						(c)Congressional

			 review of agency rulemakingIn carrying out this section, the Secretary

			 shall use the authority provided under section 808 of title 5, United States

			 Code.

					FBankruptcy Relief

				451.Bankruptcy Relief

			 for Victims of Hurricane Katrina

					(a)In

			 generalNotwithstanding any

			 other provision of law, the provisions of title 11, United States Code, as in

			 effect on August 29, 2005, shall apply to any case described in subsection

			 (b).

					(b)EligibilityA case described in this subsection is a

			 case commenced during the 180-day period beginning on the effective date of the

			 Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, under title

			 11, United States Code (other than under chapter 12 of that title 11), or

			 during an extension of a period for the availability of benefits or assistance

			 in accordance with section 501(b), by or on behalf of a debtor who resides, or

			 who resided on August 29, 2005, in any area that is subject to a declaration by

			 the President of a major disaster under the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in connection with

			 Hurricane Katrina.

					VAdministrative Matters

			501.Period of

			 availability of benefits

				(a)In

			 generalExcept as otherwise

			 provided by this Act or an amendment made by this Act, a benefit or assistance

			 provided by any provision of this Act or an amendment made by this Act shall be

			 available through the date that is 180 days after the date of enactment of this

			 Act.

				(b)Automatic

			 extensionThe period during

			 which a benefit or assistance described in subsection (a) is available shall be

			 automatically extended for an additional 180 days, beginning on the date that

			 is 181 days after the date of enactment of this Act (or any earlier date on

			 which such period expires under a provision of this Act or an amendment made by

			 this Act), unless the President determines that the extension of the

			 availability of the benefit or assistance is not necessary to fully meet the

			 needs of individuals and households affected by Hurricane Katrina or a related

			 condition.

				(c)ReportIf the President determines that an

			 extension is not necessary under subsection (b), the President shall submit to

			 Congress a report describing the determination.

				502.NondiscriminationEach recipient of Federal funds made

			 available pursuant to this Act or an amendment made by this Act, in carrying

			 out programs and activities with those funds, shall comply with all Federal

			 laws (including regulations) prohibiting discrimination on the basis of race,

			 color, religion, sex, national origin, age, or disability, including title VI

			 of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.). Each recipient of

			 Federal funds made available pursuant to this Act or an amendment made by this

			 Act, in carrying out programs and activities with those funds, shall comply

			 with all Federal laws (including regulations) prohibiting discrimination on the

			 basis of race, color, religion, sex, national origin, age, or disability,

			 including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et

			 seq.).

			

